Citation Nr: 9908917	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  91-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization 
from July 5, 1990, to July 27, 1990.  
2. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization 
from August 13, 1990, to October 12, 1990.  
3. Entitlement to a rating in excess of 30 percent for 
schizophrenic reaction prior to September 4, 1992.  
4. Entitlement to a rating in excess of 70 percent for 
schizophrenic reaction from December 1, 1992, to June 30, 
1995.  
5. Entitlement to a rating in excess of 50 percent for 
schizophrenic reaction subsequent to June 30, 1995.  
6. Entitlement to service connection for substance abuse on a 
secondary basis.  
7. Entitlement to a total rating based on unemployability due 
to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


INTRODUCTION

The veteran had active service from April 1969 to February 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  The Board 
remanded the case to the RO in August 1992, and it is now 
before the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran received treatment for schizophrenia 
throughout the period of VA hospitalization from July 5, 
1990, to July 27, 1990.  
2. The veteran did not receive treatment for schizophrenia 
during VA hospitalization from August 13, 1990, to October 
12, 1990.  


CONCLUSIONS OF LAW

1. The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization 
form July 5, 1990, to July 27, 1990, have been met.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
4.29 (1998).  
2. The criteria for a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization 
from August 13, 1990, to October 12, 1990, have not been 
met.  38 C.F.R. § 4.29 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran's claims of 
entitlement to temporary total ratings based on periods of VA 
hospitalization in July 1990 and from August to October 1990 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  Further, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).  

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days or hospital 
observation at VA expense for a service-connected disability 
for a period in excess of 21 days.  38 C.F.R. § 4.29.  
Notwithstanding that hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29(b).  

When, after careful consideration of all evidence and 
material of record, there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

Review of the record shows that the veteran's only service-
connected disability is schizophrenic reaction, 
undifferentiated type.  A VA medical certificate dated in 
early July 1990 shows that the veteran requested admission to 
a drug rehabilitation program and stated he wanted to see a 
psychiatrist.  He was admitted to a VA hospital on July 5, 
1990.  At that time, a psychiatrist noted that the veteran's 
presenting problems included depression, cocaine abuse, 
suicidal thoughts without intent, occasional thoughts of 
violence without intent and fears of returning to drug-
related illegal activities that could get him into serious 
difficulty with the law.  On a nursing admission form it was 
noted that the veteran reported that he was not taking any 
medications.  He reported that he used cocaine which cost him 
$50 to $100 per day, and twice a week drank 4 or 5 shots of 
liquor.  The discharge plan was detoxification and referral 
to drug rehabilitation.  

The discharge summary for the hospitalization from July 5, 
1990, to July 27, 1990, is of record and states that the 
veteran came to the hospital for rehabilitation for substance 
abuse, specifically cocaine.  Diagnoses listed on the first 
page of the summary are substance abuse (heroin), PTSD and 
rule out schizophrenia.  The summary shows that from the date 
of admission, and during the course of hospitalization, the 
veteran was treated with various psychopharmacologic 
compounds, and the discharge diagnoses listed on the last 
page of the summary are substance abuse, PTSD and 
schizophrenia.  Resolving all doubt in favor of the veteran, 
the Board finds that the veteran received treatment for 
schizophrenia, his service-connected disability, throughout 
the period of hospitalization from July 5, 1990, to July 27, 
1990.  As this period is in excess of 21 days, the Board 
concludes that the criteria for a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 have been met.  

The veteran is also seeking a total rating under the 
provisions of 38 C.F.R. § 4.29 for his period of VA 
hospitalization from August 13, 1990, to October 12, 1990.  
The discharge summary for this hospitalization shows that the 
veteran was admitted for treatment of his drug-related 
problems.  It was noted that at the time of admission the 
veteran indicated feelings of wanting to harm himself.  It 
was also noted that the veteran had been freebasing cocaine, 
with an average weekly cost of $200 to $300.  Due to the fact 
that the veteran was verbalizing suicidal thoughts at the 
time of admission, he was placed on suicide precaution, which 
was discontinued September 14, 1990.  While hospitalized, he 
was treated with various psychopharmacologic compounds.  From 
August 27, 1990, to September 14, 1990, he participated in a 
Marathon Program, and his general demeanor reportedly 
indicated serious motivation to change his drug-related 
lifestyle.  On September 19, 1990, he was transferred to the 
Substance Abuse Treatment Unit program.  In addition, while 
hospitalized, he was referred to, but was not accepted in, 
the Stress Recovery Program.  The Axis I diagnoses were mixed 
drug abuse, cocaine, and dysthymic disorder.  

In an October 1990 letter to a district court judge in 
Detroit, Michigan, the Chief, Medical Administration Service, 
stated that the veteran was admitted to a VA medical center 
August 13, 1990, for participation in the Drug and Alcohol 
Rehabilitation Program and for treatment of dysthymic 
disorder, with a tentative discharge date of October 11, 
1990.  

Although the veteran received treatment with 
psychopharmacologic medications during his VA hospitalization 
from August 13, 1990, to October 12, 1990, the diagnoses 
associated with the hospitalization do not include 
schizophrenia, and there is no indication that the medication 
or other therapy was directed at treatment of schizophrenia 
or that the hospitalization involved observation of the 
veteran's schizophrenia.  Under the circumstances, the 
preponderance of the evidence is against the claim, and the 
Board concludes that the criteria for a temporary total 
rating under the provisions of 38 C.F.R. § 4.29 have not been 
met.  


ORDER

A temporary total rating pursuant to 38 C.F.R. § 4.29 based 
on a period of hospitalization from July 5, 1990, to July 27, 
1990, is granted.  

Entitlement to a temporary total rating pursuant to 38 C.F.R. 
§ 4.29 based on a period of hospitalization from August 13, 
1990, to October 12, 1990, is denied.  


REMAND

In a rating decision dated in April 1972, the RO granted 
service connection for schizophrenic reaction and awarded a 
30 percent rating effective from the day following the 
veteran's separation from service in February 1972.  The RO 
confirmed and continued the 30 percent rating in unappealed 
rating decisions dated in October 1972, March 1978, March 
1980 and January 1987.  

The veteran's increased rating claim was received in July 
1990.  The RO denied the increased rating claim in a rating 
decision dated in November 1990, and the veteran appealed.  
During the course of the appeal, the RO granted a temporary 
total rating from September 4, 1992, through November 30, 
1992, under the provisions of 38 C.F.R. § 4.29, and, in a 
rating decision dated in March 1994, granted a 70 percent 
rating for schizophrenic reaction, effective from December 1, 
1992.  There is no indication that the veteran withdrew his 
increased rating claim or that the RO informed the veteran 
that it considered the 70 percent rating a grant of full 
benefits under his increased rating claim.  In a rating 
decision dated in November 1994, the RO proposed to reduce 
the rating for the veteran's schizophrenia from 70 percent to 
50 percent based on receipt of an addendum to a VA 
examination report.  The RO notified the veteran, and 
implemented its proposal in a rating decision dated in April 
1995 in which it reduced the rating to 50 percent effective 
July 1, 1995.  The veteran disagreed with the reduction, 
arguing that his condition had worsened rather than improved.  
Under the circumstances, the Board has framed the increased 
rating claims as they are shown on the title page.  

Before the Board decides the veteran's increased rating 
claims, efforts should be made to assure that the evidentiary 
record is complete.  As it currently stands, the record 
includes VA outpatient records dated in March 1993 and from 
January to September 1996, but no others.  The RO should 
request that the veteran identify any treatment records that 
may be relevant, including the location of VA facilities 
where he has received VA outpatient or hospital treatment 
from July 1989 to the present.  In this regard, the Board 
notes that the veteran has stated that he received hospital 
treatment for his service-connected disability at a VA 
medical facility in Phoenix, Arizona, beginning about May 
1993.  In addition, in a memorandum dated in April 1994, a VA 
staff physician referred to examination of the veteran while 
in the VA hospital in Ann Arbor, Michigan, but did not 
mention a date.  The veteran has also stated that he was 
hospitalized at a VA medical facility in Decatur, Georgia, in 
October or November 1994, that he was hospitalized at a VA 
medical facility in Atlanta, Georgia, for 11 days and that he 
was hospitalized at the VA medical center in Miami, Florida, 
in February 1995.  In addition, he has reported that he was 
hospitalized at the VA medical center in Allen Park, 
Michigan, from May 3, 1995, to May 25, 1995.  Further, the 
veteran has explicitly raised the issue of entitlement to a 
temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 for hospitalization from March 11, 1995 to April 4, 
1995, at the VA medical center in Miami, Florida.  This claim 
should be addressed by the RO.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  On and after that date, all diagnoses of 
mental disorders for VA purposes have been required to 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM IV).  61 Fed. 
Reg. 52,700 (1996) (codified at 38 C.F.R. § 4.125).  The new 
criteria have been codified at newly designated 38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-01 (1996).  The RO outlined the 
new rating criteria for schizophrenia in its supplemental 
statement of the case dated in April 1997.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(Court) (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) has stated that where the law or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
bee concluded, the version most favorable to the appellant 
normally applies.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, the Court has held recently that in view of 
the provisions of 38 U.S.C.A. § 5110(g), the revised mental 
disorder rating schedule may not be applied to claims prior 
to the November 7, 1996, effective date of the new 
regulations.  Rhodan v. West, 12 Vet. App. 55 (1998).  Upon 
readjudication of the increased rating claims, the RO should 
make clear the rating criteria upon which it has based it 
determinations.  

The veteran is also claiming entitlement to service 
connection for substance abuse secondary to his service-
connected schizophrenic reaction.  While the case was at the 
RO, the Court decided that aggravation of a nonservice-
connected disability by a service-connected disability 
creates entitlement to service connection for the amount of 
disability over and above that existing before the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  While the RO has addressed the issue of secondary 
service connection, it has not considered whether the 
veteran's substance abuse has been chronically worsened by 
his service-connected schizophrenic reaction.  

In addition to his increased rating and secondary service 
connection claims, the veteran is seeking a total rating 
based on unemployability due to service-connected disability.  
Under the circumstances, it is the Board's opinion that an 
additional examination and medical opinion would facilitate 
its decision regarding the veteran's claims.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from which 
he has received outpatient or hospital 
treatment for his service-connected 
schizophrenic reaction since July 
1989.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any treatment 
records identified by the veteran 
which have not been secured 
previously.  In any event, the RO 
should ascertain whether and when the 
veteran received treatment at the VA 
hospital in Ann Arbor, Michigan, and 
at a VA medical facility in Atlanta, 
Georgia, and if so, the RO should 
obtain the pertinent records.  The RO 
should also attempt to obtain records 
concerning:  hospital treatment at a 
VA medical facility in Phoenix, 
Arizona, beginning in approximately 
May 1993; hospital treatment at a VA 
medical facility in Decatur, Georgia, 
in approximately October or November 
1994; hospital treatment at the VA 
medical center in Miami, Florida, in 
February 1995; and hospital treatment 
at the VA medical center in Allen 
Park, Michigan, from May 3, 1995, to 
May 25, 1995.  
2. Then, the RO should arrange for a VA 
psychiatric examination of the veteran 
to determine the nature and severity 
of his service-connected schizophrenic 
reaction and the nature and extent of 
any substance abuse disorder.  All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations of the veteran's 
schizophrenic reaction should be 
reported in detail.  The physician 
should indicate with respect to each 
of the psychiatric symptoms under the 
new schedular criteria for evaluating 
mental disorders whether such symptom 
is a symptom of the veteran's service-
connected schizophrenic reaction.  To 
the extent possible, the physician 
should distinguish the manifestations 
of the veteran's schizophrenic 
reaction from those of any other 
diagnosed disorder.  The physician 
should provide an opinion concerning 
the degree of social and industrial 
impairment resulting from the 
veteran's service-connected 
schizophrenic reaction, including 
whether it renders him unemployable.  
The physician should also assign a GAF 
code consistent with DSM IV based upon 
the schizophrenic reaction.  The 
physician should explain what the 
assigned code represents.  In 
addition, the physician should provide 
an opinion, with complete rationale, 
as to whether it is at least as likely 
as not that the veteran's 
schizophrenic reaction caused or 
chronically worsened any substance 
abuse disorder.  The claims file and 
the vocational rehabilitation folder 
must be made available to and reviewed 
by the physician.  The physician 
should be requested to confirm, in 
writing, that he or she has reviewed 
the claims file and the vocational 
rehabilitation folder.  
3. Thereafter, the RO must review the 
claims file and ensure that all 
development actions, including the 
psychiatric examination and opinions, 
have been conducted and completed in 
full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  
4. Then, the RO should undertake any 
other indicated development and 
adjudicate entitlement to a temporary 
total rating under the provisions of 
38 C.F.R. § 4.29, based on 
hospitalization from March 11, 1995, 
to April 4, 1995.  The RO should also 
readjudicate the following issues:  
entitlement to a rating in excess of 
30 percent for schizophrenic reaction 
prior to September 4, 1992; 
entitlement to a rating in excess of 
70 percent for schizophrenic reaction 
from December 1, 1992, to June 30, 
1995; and entitlement to a rating in 
excess of 50 percent for schizophrenic 
reaction subsequent to June 30, 1995.  
The RO should readjudicate entitlement 
to service connection for substance 
abuse secondary to schizophrenic 
reaction, to include consideration of 
Allen v. Brown, 7 Vet. App. 439 
(1995).  In addition, the RO should 
readjudicate entitlement to a total 
rating based on unemployability due to 
service-connected disability.  The RO 
should also determine whether to case 
should be referred to the Director of 
the Compensation and Pension Service 
for extra-schedular consideration.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with respect to any other matter, the RO should 
issue a supplemental statement of the case for all issues in 
appellate status.  The veteran and his representative should 
be provided an opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted. 
No action is required of the veteran until he is otherwise 
notified by the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 
- 2 -


- 1 -


